Citation Nr: 0529823	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a thoracic compression 
fracture on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent medical evidence showing that the 
veteran's thoracic compression fracture is related to service 
from January 1977 to January 1981 or the service connected 
right knee disorder.


CONCLUSION OF LAW

Service connection for thoracic compression fracture is 
established.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, medical evidence shows a current diagnosis of 
thoracic compression fracture.  The veteran contends the 
thoracic compression fracture is secondary to the service 
connected right knee disorder. 

Service medical records show that in February 1980 the 
veteran complained of right medial knee pain.  He reported no 
history of trauma.  The veteran complained of a painful right 
knee once more in July 1980, again denying a history of 
trauma.  The impression was probable medial collateral 
ligament strain.  

In August 1980, the veteran was hospitalized.  A tear in the 
lateral meniscus of the right knee was surgically removed.  
The veteran was discharged in January 1981.  

By rating decision dated in October 1981, the RO granted 
service connection for removal, torn lateral meniscus, right 
knee and assigned a 10 percent disability rating.  
Subsequently, by rating decision dated in August 2001, the RO 
granted service connection for sacro-iliac joint dysfunction 
as secondary to the service connected right knee disorder.  A 
10 percent disability rating was assigned.  

In May 2002, the veteran underwent magnetic resonance imaging 
(MRI) of the thoracic spine.  The impression was 25 percent 
compression of the anterior portion of the T11 vertebral 
body.  There was some angulation of the spine and the cord at 
that level, but no definite cord compression.  There was no 
bony fragment protrusion or spinal stenosis.  The signal 
intensity suggested that the compression was old.  

The veteran was afforded a VA examination in August 2002.  At 
the time of this examination, the veteran reported that he 
was in his usual state of health until 1981 when he fell off 
a B-4 vehicle.  Reportedly, after this fall, the veteran 
experienced pain in his right knee and underwent extensive 
evaluation.  According to the veteran, the continued pain in 
his right knee has promoted episodes of giving away and 
falls.  Due to his limping and altered gait, the veteran has 
had progressive low back and mid-thoracic back pain.  

The veteran also reported that he re-injured his back in 1998 
when his right knee gave way and he fell down several steps.  

Upon physical examination, the examiner diagnosed the veteran 
with the following: 1) chronic low back pain, 2) mild 
osteoarthritic changes involving the articular facets of the 
lumbosacral junction, and 3) thoracic compression.  Based on 
the history reported by the veteran, the examiner concluded: 
"It is my medical opinion that the patient may have had a 
compression fracture that resulted from his original fall.  I 
do not feel, however, that his right knee disability has 
interrupted his back to the point that it caused a 
compression fracture.  I do believe that if he had a 
compression, fracture, it was there at his original injury."  

The Board notes that the veteran's claims folder was not 
present and not reviewed prior to this examination.

The veteran has also submitted a statement from Dr. R.C.T., 
his private physician, dated in April 2003.  Based on a 
review of the veteran's medical records, Dr. R.C.T. opined 
that "it is as likely as not that the patient's thoracic 
compression fracture is a direct result of the patient's 
prior service connected knee injury and its continuing 
disability, which caused the patient's leg to give way while 
on a staircase thus causing a fall down the stairs resulting 
in the spinal vertebra injury."             

Also of record are VA outpatient treatment records dated from 
March 1983 to April 2001.  These reports show complaints of 
and treatment for back pain.  They also show reports of 
falling in December 2000 and February 2001.  Finally, a lay 
statement dated in March 2004 corroborates the veteran's 
story regarding a fall in 1998, specifically November 1998.    

While the August 2002 VA examiner opined that the veteran's 
right knee disability did not result in a thoracic 
compression fracture, he did opine that the veteran's current 
thoracic compression fracture was a result of an in-service 
injury.  Thus, this opinion supports a theory of direct 
service connection to a limited degree.  Furthermore, in the 
April 2003 private opinion, Dr. R.C.T. opined that not only 
is the veteran's thoracic compression fracture a direct 
result of an in-service injury, but also opined that its 
continuing disability is caused by the veteran's numerous 
falls due to his service connected right knee disorder.  
Thus, this opinion supports service connection on both a 
direct and a secondary basis.  Consequently, the Board 
concludes that given the August 2002 and April 2003 opinions 
and evidence of a current thoracic compression fracture, it 
appears more likely than not that the veteran's current 
thoracic compression fracture is related to service.  
Accordingly, the Board finds that the evidence supports 
service connection for thoracic compression fracture.  38 
U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2003 letter, 
the RO explained the requirements for establishing 
entitlement to service connection and explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO has also properly pursued obtaining all evidence 
described by the appellant.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.



ORDER

Service connection for thoracic compression fracture is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


